                                          Case 5:18-cv-06664-BLF Document 40 Filed 06/18/19 Page 1 of 10




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     HAWYUAN YU,                                         Case No. 18-cv-06664-BLF
                                   8                    Plaintiff,
                                                                                             ORDER GRANTING IN PART WITH
                                   9              v.                                         LEAVE TO AMEND AND DENYING IN
                                                                                             PART DEFENDANTS’ MOTION TO
                                  10     DR PEPPER SNAPPLE GROUP, INC., et                   DISMISS; GRANTING DEFENDANTS’
                                         al.,                                                REQUEST TO STAY ACTION
                                  11
                                                        Defendants.                          [Re: ECF 23]
                                  12
Northern District of California
 United States District Court




                                  13          On behalf of a putative class, Plaintiff Hawyuan Yu alleges that Defendants Dr Pepper

                                  14   Snapple Group, Inc. (“Dr. Pepper”) and Mott’s, LLP (collectively, “Defendants”) mislead

                                  15   consumers by selling apple juice and applesauce products with the representation “Natural” and/or

                                  16   “All Natural Ingredients” that nonetheless contain trace amounts of a pesticide. Arising from this

                                  17   allegation, Plaintiff asserts five state law causes of action and that this Court has subject matter

                                  18   jurisdiction pursuant to the Class Action Fairness Act, 28 U.S.C. § 1332(d).

                                  19          Now before the Court is Defendants’ motion to dismiss Plaintiff’s complaint pursuant to

                                  20   Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), and to stay the action “[i]f outright

                                  21   dismissal is not warranted.” See Notice of Motion, ECF 23. The Court heard oral argument on

                                  22   Defendants’ motion on June 13, 2019 (“the Hearing”). For the reasons stated on the record at the

                                  23   Hearing and as discussed below, Defendants’ motion is GRANTED IN PART WITH LEAVE TO

                                  24   AMEND and DENIED IN PART, and Defendants’ request to stay the action is GRANTED.

                                  25     I.   BACKGROUND
                                  26          Plaintiff is an individual consumer and “citizen of [the County] of Santa Clara, California.”

                                  27   Compl. ¶ 27. Defendant Dr. Pepper is incorporated in Delaware with its principal place of

                                  28   business in Plano, Texas. Id. ¶ 31. Defendant Mott’s is a subsidiary of Dr. Pepper and is
                                          Case 5:18-cv-06664-BLF Document 40 Filed 06/18/19 Page 2 of 10




                                   1   incorporated in Delaware with its principal place of business in Rye Brook, New York. Id. ¶ 32.

                                   2   Defendants sell several applesauce and apple juice products, including Mott’s Natural

                                   3   Unsweetened Applesauce, Mott’s Healthy Harvest Applesauce, Mott’s Natural 100% Juice Apple

                                   4   Juice, and other varieties of “Mott’s” brand applesauce and apple juice products that include the

                                   5   representation “Natural” and/or “All Natural Ingredients” on the product package or label. See

                                   6   id. ¶¶ 1, 5, 7. Defendants sell these products nationwide. Id. ¶¶ 10, 33.

                                   7          On multiple occasions, Plaintiff purchased Mott’s Natural Applesauce and Natural Apple

                                   8   Juice at stores in San Jose, California. Compl. ¶ 28. Plaintiff alleges that in deciding to make

                                   9   these purchases, Plaintiff saw, relied upon, and reasonably believed Defendants’ representations

                                  10   that the products were “Natural” and made of “All Natural Ingredients.” Id. ¶ 29. Plaintiff further

                                  11   alleges that he was “willing to pay more for Defendants’ Products because he expected the

                                  12   Products to be free of insecticides and other unnatural chemicals.” Id. ¶ 30.
Northern District of California
 United States District Court




                                  13          However, according to the complaint, Defendants’ applesauce and apple juice products

                                  14   contain acetamiprid, a “synthetic and unnatural chemical.” See Compl. ¶¶ 10, 11. Acetamiprid is

                                  15   a synthetic insecticide used in treating and harvesting crops, including fruits and vegetables. Id.

                                  16   ¶¶ 12, 13. Acetamiprid is “legal” in connection with food products, insofar as its use is not

                                  17   precluded and certain amounts of residuals are permitted to remain on fruits and vegetables. Id.

                                  18   ¶ 13. Plaintiff’s primary theory of liability is not that the acetamiprid present in Defendants’

                                  19   products exceeds the legal limit, but instead that “[r]easonable consumers who see Defendants’

                                  20   representations that the Products contain ‘All Natural Ingredients’ or are ‘natural,’ would not

                                  21   expect the Products to contain traces of a synthetic insecticide.” Id. ¶¶ 14, 15.

                                  22          Plaintiff proposes a nationwide class of consumers who purchased Defendants’ products-

                                  23   in-question, as well as a California subclass. See Compl. ¶¶ 66–81. Plaintiff filed this action on

                                  24   November 1, 2018, asserting five causes of action:

                                  25          (1) Unfair and Deceptive Acts and Practices under the California Legal Remedies Act

                                  26              (“CLRA”), Cal. Civ. Code §§ 1750–1785 (on behalf of the California subclass);

                                  27          (2) Violation of California’s False Advertising Law (“FAL”), Cal. Bus. & Prof. Code

                                  28              §§ 17500 et seq. (on behalf of the California subclass);
                                                                                         2
                                          Case 5:18-cv-06664-BLF Document 40 Filed 06/18/19 Page 3 of 10




                                   1           (3) Violation of California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code

                                   2               §§ 17200 et seq. (on behalf of the California subclass);

                                   3           (4) Breach of Express Warranty (on behalf of the nationwide class); and

                                   4           (5) Unjust enrichment (on behalf of the nationwide class).

                                   5   See generally Compl.

                                   6    II.    LEGAL STANDARD
                                   7          A.     Rule 12(b)(6)
                                   8           “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

                                   9   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

                                  10   U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). When

                                  11   considering such a motion, the Court “accept[s] factual allegations in the complaint as true and

                                  12   construe[s] the pleadings in the light most favorable to the nonmoving party.” Manzarek v. St.
Northern District of California
 United States District Court




                                  13   Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). “Threadbare recitals of the

                                  14   elements of a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal,

                                  15   556 U.S. at 678 (citing Twombly, 550 U.S. at 555).

                                  16          B.     Rule 12(b)(1)
                                  17           “Federal courts are courts of limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of

                                  18   Am., 511 U.S. 375, 377 (1994). As such, a federal court has an independent obligation to insure

                                  19   that it has subject matter jurisdiction over a matter. See Fed. R. Civ. P. 12(h)(3); Snell v.

                                  20   Cleveland, Inc., 316 F.3d 822, 826 (9th Cir. 2002). On a motion to dismiss pursuant to Rule

                                  21   12(b)(1), which challenges a court’s subject matter jurisdiction over a claim, the burden is on the

                                  22   plaintiff, as the party asserting jurisdiction, to establish that subject matter jurisdiction exists.

                                  23   Kokkonen, 511 U.S. at 377. A facial jurisdictional challenge asserts that even if assumed true,

                                  24   “the allegations contained in a complaint are insufficient on their face to invoke federal

                                  25   jurisdiction.” Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004).

                                  26   III.    REQUEST FOR JUDICIAL NOTICE
                                  27           Defendants request judicial notice of the following: (1) copies of the Applesauce and

                                  28   Apple Juice Product labels depicted in Plaintiff’s complaint; (2) a Compliance Policy Guide from
                                                                                            3
                                          Case 5:18-cv-06664-BLF Document 40 Filed 06/18/19 Page 4 of 10




                                   1   the FDA regarding Labeling of Food Bearing Residues of Pesticide Chemicals; and (3) a letter

                                   2   from Dr. Scott Gottlieb, FDA Commissioner, to U.S. Representative David Valadao. See

                                   3   Defendants’ Request for Judicial Notice at 1, ECF 24. The Court is unaware of any opposition to

                                   4   Defendants’ request for judicial notice.

                                   5          The Court may take judicial notice of documents referenced in the complaint, as well as

                                   6   matters in the public record. See Lee v. City of L.A., 250 F.3d 668, 688–89 (9th Cir. 2001),

                                   7   overruled on other grounds by Galbraith v. County of Santa Clara, 307 F.3d 1119, 1125–26 (9th

                                   8   Cir. 2002). In the context of food labels, courts regularly take judicial notice of product labels

                                   9   when those product labels form the basis of the relevant causes of action. See, e.g., Barnes v.

                                  10   Campbell Soup Co., 2013 WL 5530017, at *3 (N.D. Cal. July 25, 2013) (taking judicial notice of

                                  11   photocopies of Campbell’s “100% Natural” soup labels). In addition, the Court may

                                  12   take judicial notice of matters that are either “generally known within the trial court’s territorial
Northern District of California
 United States District Court




                                  13   jurisdiction” or “can be accurately and readily determined from sources whose accuracy cannot

                                  14   reasonably be questioned.” Fed. R. Evid. 201(b). Public records, including judgments and other

                                  15   court documents, are proper subjects of judicial notice. See, e.g., United States v. Black, 482 F.3d

                                  16   1035, 1041 (9th Cir. 2007). However, “[j]ust because the document itself is susceptible to judicial

                                  17   notice does not mean that every assertion of fact within that document is judicially noticeable for

                                  18   its truth.” Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 999 (9th Cir. 2018).

                                  19           Here, Defendants’ request for judicial notice of (1) the copies of the applesauce and apple

                                  20   juice product labels is GRANTED because Plaintiff’s complaint references and relies on these

                                  21   labels. See Compl. ¶ 1, 5–7; Sipos Decl. ¶ 2, ECF 24-1; Barnes, 2013 WL 5530017, at *3. In

                                  22   addition, Defendants’ request for judicial notice of (2) the FDA policy guide and (3) the FDA

                                  23   Commissioner’s letter to Representative Valadao is GRANTED because these documents are

                                  24   public documents. Lee, 250 F.3d at 688–89.

                                  25   IV.    DISCUSSION
                                  26          Defendants move to dismiss Plaintiff’s complaint pursuant to Federal Rules of Civil

                                  27   Procedure 12(b)(1) and 12(b)(6). See Notice of Motion, ECF 23. Defendants also request to stay

                                  28   this action if it is not dismissed with prejudice. See Motion at 2, ECF 23. Specifically,
                                                                                          4
                                          Case 5:18-cv-06664-BLF Document 40 Filed 06/18/19 Page 5 of 10




                                   1   Defendants set forth the following six issues to be decided:

                                   2          (1) whether Plaintiff’s consumer protection claims should be dismissed because the terms

                                   3               “Natural” and “All Natural Ingredients” on the products-in-question do not cause a

                                   4               reasonable consumer to believe that the products are free of any trace pesticides;

                                   5          (2) whether Plaintiff’s breach of warranty and unjust enrichment claims should be

                                   6               dismissed for failure to state a claim;

                                   7          (3) whether Plaintiff’s claims are expressly preempted under federal law because there is

                                   8               no “requirement” under federal law to disclose trace pesticides on product labels;

                                   9          (4) whether the Court lacks subject matter jurisdiction under 21 U.S.C. § 346a(h)(5),

                                  10               which commits review of the Environmental Protection Agency’s (“EPA”) established

                                  11               tolerances for residual pesticides to the EPA and the U.S. Courts of Appeals;

                                  12          (5) whether Plaintiff’s request for injunctive relief should be dismissed due to lack of
Northern District of California
 United States District Court




                                  13               Article III standing; and

                                  14          (6) whether the case should be stayed on primary jurisdiction grounds, in deference to the

                                  15               Food and Drug Administration’s (“FDA”) ongoing administrative proceedings to

                                  16               define the term “natural.”

                                  17   See Motion at 7. Plaintiff opposes as to all of the issues to be decided. See Opp’n at 3, ECF 32.

                                  18          The Court addresses each issue in turn. As discussed below and at the Hearing,

                                  19   Defendants’ motion to dismiss is GRANTED IN PART WITH LEAVE TO AMEND and

                                  20   DENIED IN PART, and Defendants’ request to stay the action is GRANTED.

                                  21          A.    Reasonable Consumer
                                  22          Defendants argue that the product labels in question “are not misleading to a reasonable

                                  23   consumer” and that Plaintiff’s theory of deception—“that a ‘reasonable consumer’ interprets the

                                  24   term ‘natural’ on a food label to mean that the product is ‘free’ [] of residual pesticides”—is “too

                                  25   implausible to meet the ‘reasonable consumer’ standard.” See Motion at 8–9. Plaintiff responds

                                  26   that reasonable consumers understand the term “natural” to mean free of synthetic pesticides, and

                                  27   that in any event, what a reasonable consumer believes is a question of fact. See Opp’n at 4.

                                  28          As discussed at the Hearing, the Court is concerned that Plaintiff’s theory is not plausible.
                                                                                             5
                                          Case 5:18-cv-06664-BLF Document 40 Filed 06/18/19 Page 6 of 10




                                   1   In other words, Plaintiff has failed to sufficiently allege facts demonstrating how or why a

                                   2   reasonable consumer would be misled by the product labels in question. Under California law, to

                                   3   meet the “reasonable consumer” standard, a plaintiff must sufficiently allege “‘that a significant

                                   4   portion of the general consuming public or of targeted consumers, acting reasonably in the

                                   5   circumstances, could be misled.’” See Ebner v. Fresh, Inc., 838 F.3d 958, 965 (9th Cir. 2016)

                                   6   (quoting and citing California case law). Plaintiff has failed to meet this standard—that a

                                   7   reasonable consumer would understand “natural” to have the definition attributed to it by Plaintiff.

                                   8   I.e., Plaintiff does not sufficiently allege facts showing how or why a reasonable consumer would

                                   9   understand “Natural” or “All Natural Ingredients” to mean the utter absence of residual pesticides,

                                  10   which Plaintiff admits are on the order of 0.02 and 0.06 parts per million acetamiprid,

                                  11   respectively, for the applesauce and apple juice products in question, see Compl. ¶ 39.

                                  12          Plaintiff may amend as to the “reasonable consumer” theory. Accordingly, Defendants’
Northern District of California
 United States District Court




                                  13   motion to dismiss for failure to plausibly allege that a reasonable consumer would believe that the

                                  14   products-in-question are free of any trace pesticides is GRANTED WITH LEAVE TO AMEND.

                                  15          B.    Breach of Warranty and Unjust Enrichment Claims
                                  16          Defendants argue that Plaintiff’s breach of warranty and unjust enrichment claims should

                                  17   be dismissed for failure to state a claim because they depend on “an unreasonable construction of

                                  18   the term allegedly breached [‘Natural’ or ‘All Natural Ingredients’]” or “depend on an implausible

                                  19   theory of deception.” See Motion at 12. Defendants further argue that these two claims separately

                                  20   fail because “both of these causes of action [are brought] on behalf of a putative nationwide class

                                  21   but [do not] identify the applicable State law.” See id. at 13.

                                  22          For the reasons discussed with respect to Plaintiff’s “reasonable consumer” theory,

                                  23   Defendants’ motion to dismiss Plaintiff’s breach of warranty and unjust enrichment claims is

                                  24   hereby GRANTED WITH LEAVE TO AMEND. Turning to Defendants’ second argument for

                                  25   dismissal of these two claims, the Court finds that at this stage Plaintiff need not identify which

                                  26   states’ laws would apply to out-of-state plaintiffs. Accordingly, Defendants’ motion to dismiss the

                                  27   breach of warranty and unjust enrichment claims on this latter ground is DENIED.

                                  28
                                                                                         6
                                          Case 5:18-cv-06664-BLF Document 40 Filed 06/18/19 Page 7 of 10




                                   1          C.     Preemption

                                   2           Defendants next argue that Plaintiffs’ claims are expressly preempted by federal law. See

                                   3   Motion at 13. The Nutrition Labeling and Education Act of 1990 (“NLEA”) preempts “any

                                   4   requirement for the labeling of food . . . that is not identical to the [federal] requirement[s].” See

                                   5   21 U.S.C. § 343-1(a)(2). Defendants contend that federal law “imposes no labeling requirement to

                                   6   disclose the presence of trace pesticides on foods like [Defendants’] Products” and therefore that

                                   7   Plaintiff’s claims seek to impose a “requirement” for food labeling that is “not identical” to the

                                   8   federal requirements. See Motion at 13–14. Plaintiff counters that preemption does not apply here

                                   9   because “[i]t is the use of the term ‘natural’ that is at issue, not a hypothetical affirmative

                                  10   obligation to disclose acetamiprid.” See Opp’n at 13.

                                  11           As discussed at the Hearing, the Court agrees with Plaintiff. The complaint is not directed

                                  12   to a “labeling requirement” that would mandate the disclosure of acetamiprid, but instead to
Northern District of California
 United States District Court




                                  13   whether “[r]easonable consumers who see Defendants’ representations that the Products contain

                                  14   ‘All Natural Ingredients’ or are ‘natural,’ would [] expect the Products to [not] contain traces of a

                                  15   synthetic insecticide.” Compl. ¶¶ 14, 15. In other words, Plaintiff’s theory of liability turns on

                                  16   what a reasonable consumer would understand “Natural” to mean in the context of residual

                                  17   pesticides present in the products. Thus, the federal food labeling requirements raised by

                                  18   Defendants do not preempt Plaintiff’s claims. Accordingly, Defendants’ motion to dismiss

                                  19   Plaintiff’s claims as preempted by federal law is DENIED. However, Plaintiff is required to

                                  20   amend the complaint to specify that Plaintiff is not pleading that Defendants must label the

                                  21   products-in-question as containing trace amounts of pesticide, but instead that Defendants should

                                  22   remove the “Natural” representation on products that do contain such trace amounts or inform

                                  23   consumers what “Natural” actually means.

                                  24          D.     Residual Tolerances set by the EPA
                                  25           Defendants also contend that the Court lacks subject matter jurisdiction under 21 U.S.C.

                                  26   § 346a(h)(5), which commits review of the Environmental Protection Agency’s (“EPA”)

                                  27   established tolerances for residual pesticides to the EPA and the U.S. Courts of Appeals. See

                                  28   Motion at 16–17. Plaintiff counters that Defendants are “recasting [Plaintiff’s] Complaint as an
                                                                                           7
                                          Case 5:18-cv-06664-BLF Document 40 Filed 06/18/19 Page 8 of 10




                                   1   attack on the established tolerances for acetamiprid” and that Plaintiff’s theories of liability and

                                   2   recovery “will have no effect on the established tolerances for acetamiprid.” See Opp’n at 16–17.

                                   3   For the reasons discussed with respect to preemption, the Court agrees with Plaintiff. The Court

                                   4   does not read Plaintiff’s complaint to be “a challenge to the EPA’s established tolerances for

                                   5   acetamiprid residue,” as Defendants contend, see Motion at 16. Accordingly, Defendants’ motion

                                   6   to dismiss for lack of subject matter jurisdiction is DENIED.

                                   7          E.    Standing for Injunctive Relief
                                   8          Next, Defendants argue that Plaintiff’s request for injunctive relief should be dismissed

                                   9   due to lack of Article III standing because “Plaintiff does not plead any future intention

                                  10   whatsoever to buy [Defendants’] Products.” See Motion at 17. Plaintiff counters that “[h]is injury

                                  11   in ongoing through his inability to trust the labels.” See Opp’n at 17.

                                  12          In cases involving allegedly misleading labeling, standing for injunctive relief requires
Northern District of California
 United States District Court




                                  13   some plausible allegation of the plaintiff’s intent to buy the product at issue in the future. See

                                  14   Davidson v. Kimberly-Clark Corp., 873 F.3d 1103, 1116 (9th Cir. 2017), as amended on denial of

                                  15   reh’g en banc, 889 F.3d 956 (9th Cir. 2018). Here, Plaintiff has failed to sufficiently allege intent

                                  16   to purchase the products-in-question in the future. In other words, Plaintiff has not alleged that he

                                  17   would purchase the products-in-question if the representation “Natural” or “All Natural

                                  18   Ingredients” was removed. Accordingly, Defendants’ motion to dismiss Plaintiff’s request for

                                  19   injunctive relief for lack of standing is hereby GRANTED WITH LEAVE TO AMEND.

                                  20          F.    Staying this action under the Primary Jurisdiction Doctrine
                                  21          Lastly, Defendants argue that this action should be stayed “under the primary jurisdiction

                                  22   doctrine, which applies because of ongoing FDA regulatory proceedings to define the term

                                  23   ‘natural’ for food labeling.” See Motion at 18. Plaintiff counters that “resolution of this case does

                                  24   not require the FDA’s expertise” and that “[t]he FDA is unlikely to issue guidance on the term

                                  25   ‘natural.’” See Opp’n at 19–20. For the reasons discussed below and at the Hearing, the Court

                                  26   finds that a stay of this action is warranted, but not one of indefinite length.

                                  27          “The primary jurisdiction doctrine allows courts to stay proceedings or to dismiss a

                                  28   complaint without prejudice pending the resolution of an issue within the special competence of
                                                                                          8
                                          Case 5:18-cv-06664-BLF Document 40 Filed 06/18/19 Page 9 of 10




                                   1   an administrative agency.” Clark v. Time Warner Cable, 523 F.3d 1110, 1114 (9th Cir. 2008).

                                   2   The doctrine does not require that the court lack jurisdiction, but rather it is a “prudential”

                                   3   doctrine, “under which a court determines that an otherwise cognizable claim implicates technical

                                   4   and policy questions that should be addressed in the first instance by the agency with regulatory

                                   5   authority over the relevant industry rather than by the judicial branch.” Id. The determination of

                                   6   whether an action should be stayed pursuant to the primary jurisdiction doctrine is a matter for the

                                   7   Court’s discretion. Syntek Semiconductor Co., Ltd. v. Microchip Tech. Inc., 307 F.3d 775, 781

                                   8   (9th Cir. 2002).

                                   9          In the context of food labeling, the Ninth Circuit has held that “[t]he delineation of the

                                  10   scope and permissible usage of the term[ ] ‘natural’ . . . in connection with food products

                                  11   implicates technical and policy questions that should be addressed in the first instance by the

                                  12   agency with regulatory authority over the relevant industry rather than by the judicial branch.”
Northern District of California
 United States District Court




                                  13   Kane v. Chobani, LLC, 645 Fed. App’x 593, 594 (9th Cir. 2016) (internal quotation and citation

                                  14   omitted). In Kane, the Ninth Circuit stayed the action “[g]iven the ongoing FDA proceedings

                                  15   regarding the terms ‘natural’ and ‘evaporated cane juice.’” Id. Since that time, courts in this

                                  16   District have stayed cases involving the word “natural” based on similar reasoning. See, e.g.,

                                  17   Rosillo v. Annie’s Homegrown, Inc., 2017 WL 5256345, at *4 (N.D. Cal. Oct. 17, 2017) (“For the

                                  18   foregoing reasons, and after considering the relevant factors, the Court finds that it is appropriate

                                  19   to stay this action pursuant to the primary jurisdiction. Accordingly this action is STAYED until

                                  20   the FDA’s regulatory process regarding use of the term ‘natural’ on food labeling is completed.”).

                                  21          The Court finds that a stay is warranted here under the relevant factors. FDA proceedings

                                  22   remain open and active regarding the term “natural.” See 12/19/2018 FDA Commissioner Letter,

                                  23   Ex. C to Sipos Decl., ECF 24-1. The December 19, 2018 letter from the FDA Commissioner

                                  24   states that the “FDA recognizes this is an important matter for consumers and the food industry”

                                  25   and that the FDA is “actively working” on the issue and that in 2019, the “FDA plans to publicly

                                  26   communicate next steps regarding Agency policies related to ‘natural.’” See id. Accordingly, the

                                  27   FDA’s regulatory process may shape the contours of the word “natural” as applied to food

                                  28   labeling, an issue that permeates Plaintiff’s complaint. However, the Court recognizes Plaintiff’s
                                                                                          9
                                         Case 5:18-cv-06664-BLF Document 40 Filed 06/18/19 Page 10 of 10




                                   1   argument that guidance from the FDA may not be imminent, and therefore declines to impose an

                                   2   indefinite stay. Rather, the Court hereby STAYS this action for a limited amount of time, through

                                   3   the end of February 2020.

                                   4    V.    ORDER
                                   5          For the foregoing reasons, IT IS HEREBY ORDERED that:

                                   6          1. Defendants’ motion to dismiss Plaintiff’s complaint for failure to plausibly allege that a

                                   7              reasonable consumer would believe that the products-in-question are free of any trace

                                   8              pesticides is GRANTED WITH LEAVE TO AMEND.

                                   9          2. Defendants’ motion to dismiss Plaintiff’s breach of warranty and unjust enrichment

                                  10              claims is GRANTED WITH LEAVE TO AMEND.

                                  11          3. Defendants’ motion to dismiss Plaintiff’s claims as preempted by federal law

                                  12              is DENIED.
Northern District of California
 United States District Court




                                  13          4. Defendants’ motion to dismiss Plaintiff’s claims for lack of subject matter jurisdiction

                                  14              under 21 U.S.C. § 346a(h)(5) is DENIED.

                                  15          5. Defendants’ motion to dismiss Plaintiff’s request for injunctive relief for lack of

                                  16              standing is GRANTED WITH LEAVE TO AMEND.

                                  17          6. Defendants’ request to stay this action is GRANTED, and this action shall be

                                  18              STAYED through the end of February 2020 without prejudice to a request to continue

                                  19              the stay.

                                  20          7. Plaintiff’s amended complaint is due no later than 30 days after the stay expires.

                                  21          8. Leave to amend is granted only as to Plaintiff’s existing claims; Plaintiff may not add

                                  22              claims or parties without leave of the Court.

                                  23          9. All discovery disputes are referred to the assigned magistrate judge.

                                  24          10. The case management conference scheduled for August 8, 2019, is hereby RESET to

                                  25              April 30, 2020. The joint case management statement shall be due April 23, 2020.

                                  26          IT IS SO ORDERED.

                                  27   Dated: June 18, 2019                            ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  28                                                   United States District Judge
                                                                                       10
